         Case 1:17-cr-00248-VSB Document 294 Filed 05/19/21 Page 1 of 2



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    May 19, 2021

BY ECF & EMAIL

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


       Re:    United States v. Michael Mendlowitz, S2 17 Cr. 248 (VSB)


Dear Judge Broderick:

       The Government respectfully submits this letter in response to the Court’s oral order of
May 14, 2021, directing the parties to meet and confer regarding a post-Fatico briefing schedule
and sentencing date. The parties have conferred but not reached agreement.

        The Government proposes simultaneous briefing by the parties due on June 4, 2021, with
sentencing to follow on June 18, 2021. Defense counsel proposes “joint briefing” on July 9,
2021, on the grounds that “[i]n addition to a post-Fatico memorandum, we plan to update our
sentencing submission with regard to personal and family developments since our October 2019
sentencing memorandum.” Defense counsel further requests a sentencing date of “no earlier
than the week of August 15, 2021” owing to “a combination of counsel unavailability and prior
travel commitments.”
       Case 1:17-cr-00248-VSB Document 294 Filed 05/19/21 Page 2 of 2




                                                Respectfully submitted,


                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                         By:               /s/                  l
                                                David Abramowicz
                                                Jilan J. Kamal
                                                Dina McLeod
                                                Assistant U.S. Attorneys
                                                212-637-6525/2192/1040


Cc:   Smith Villazor, LLP, Counsel for Michael Mendlowitz (via ECF and email)




                                           2
